Title: To James Madison from William P. Gardner, 22 June 1803
From: Gardner, William P.
To: Madison, James


					
						Sir,
						Philadelphia 22nd. June 1803.
					
					I deem it proper to inform you of my Arrival here from the Dutch Colonies on the Coast of Guiana, 

having perform’d a Quarantine of thirty days in the State of Delaware.  I waited some time in those Colonies in 

Expectation that the Governor wou’d accredit me in my Official Capacity: He inform’d me that not being authoriz’d 

to do it, the Matter rested between the two Governments.  From the impositions laid on the American Commerce 

in that Country and the Conduct of the persons at present in power, I feel no inclination to retain my situation as 

Consul of the Colonies of Demerary and Essequibo.  I therefore resign my Commission.
					Thro’ you Sir, permit me to offer to his Excellency the President of the United States my humble thanks 

for the Honor conferr’d upon me and to assure you of the high Respect and Esteem with which I have the Honor 

to be Sir, Your most ob: Hl: Servt.
					
						Wm. P. Gardner
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
